DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Preston Smirman on 7/14/2022.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 8-11 have been canceled
“structure;” in claim 1, line 8 has been changed to –structure as the mobile modules are transported along the primary guiding tracks;--
“said robotic manipulator” in claim 6, line 2 has been changed to –said at least one robotic manipulator—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 1, specifically the features of “said mobile modules are attached to the upper guiding tracks by fixating mobile module wheels with fixating elements of the track structure as the mobile modules are transported along the primary guiding tracks,” in conjunction with the remaining claim limitations. In particular, King, U.S. Patent No. 7,381,022 B1, relied upon for teaching the claimed primary and secondary guiding tracks and mobile modules attached to mobile module guiding tracks (see Non-Final Action at 6), does not teach or render obvious the mobile modules being attached to the mobile module guiding tracks as the mobile modules are transported along the primary guiding tracks. Notably, King teaches that the modules are transported along the primary guiding tracks to subsequently arrive at the mobile module guiding tracks. See figures 3, 7, and 17A-17D, 10:63-11:10, and 11:44-12:7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642